Citation Nr: 1404563	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by depression.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim.

By a decision dated in June 2012, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's June 2012 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to service connection for an acquired psychiatric disorder.  The JMR does not take issue with the Board's decision regarding the other issue.  In a September 2012 Order, the Court endorsed the JMR and vacated that portion of the June 2012 Board decision denying service connection for an acquired psychiatric disorder.  

The issue was remanded in August 2013 for a VA examination and opinion.  In October 2013, the Veteran underwent the requested VA examination.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.


FINDING OF FACT

The preponderance of the evidence of record is against a causal link between the Veteran's currently diagnosed psychiatric conditions and active service or any in-service risk factors, aside from alcohol use, which constitutes misconduct.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is denied as based on willful misconduct.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in March 2008 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claim have been obtained, to the extent possible.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the Board notes that the Veteran was provided a VA examination in October 2013.  The examination was thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection - Legal Criteria

The Veteran claims that he has an acquired psychiatric disorder caused by service.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Evidentiary Background

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he contends is due to his military service.  Specifically, the Veteran contends that his acquired psychiatric disorder developed as a result of his military service, specifically noting his service at Fort Ritchie, Maryland, where he was racially discriminated against by higher-ranking officers.

An in-service psychiatric examination dated in June 1977 at Fort Ritchie documents the Veteran's complaints of 'suspiciousness' with respect to being charged with drunk and disorderly conduct and that he felt the Army did not 'recognize human rights' and was 'out to get him.'  The examination report notes that the Veteran presented as anxious and suspicious but there was no evidence of delusional thinking.  Moreover, upon examination, the treating psychiatrist noted that the Veteran appeared alert, cooperative, relaxed, and neatly dressed with linear stream of thought, appropriate affect, no delusional content, and no suicidal or homicidal ideation.  Significantly, the treating psychiatrist indicated that the Veteran did not suffer from a mental disorder.  

A subsequent psychiatric evaluation dated in September 1977 was requested for reinstatement of the Veteran's security clearance.  At that time, the Veteran reported that he did not have any difficulties in the area of alcohol abuse, and he denied any current emotional difficulties.  Again, the treating psychiatrist reported no evidence of a psychiatric disease which would impair the Veteran's judgment, responsibility, or reliability to suggest that he might act contrary to the best interests of national security.  

An October 1977 service treatment record also documents treatment for the Veteran's episodes of intoxication.  At that time, the examining psychiatrist declined to diagnose the Veteran with a psychiatric disorder and indicated that psychiatric hospitalization was not necessary. 

A Sanity Board hearing was held in April 1978 with regard to a psychiatric evaluation of the Veteran conducted in March 1978.  The Sanity Board held that the Veteran's personality was best characterized by deeply ingrained maladapted patterns of behavior that were 'quite different' in quality from psychosis or neurosis.  The Veteran's behavioral pattern was often characterized by outburst of rage or verbal or physical aggressiveness.  He was, at times, quite excitable, aggressive, and overly responsive to environmental pressures.  As such, a diagnosis of explosive personality disorder was rendered.

A VA treatment record dated in November 2008 documents a diagnosis of adjustment disorder with depression and anxiety. 

During an October 2013 VA examination, the Veteran reported he began abusing alcohol and smoking marijuana in service.  The examiner noted that these problems significantly contributed to his discharge from service, caused him legal problems, and ultimately caused his divorce from his first wife of 27 years.  He continues to drink beer and smoke marijuana daily.  After a mental health evaluation, the examiner reported a current diagnosis of polysubstance dependency to include alcohol and marijuana dependency.  The Veteran's polysubstance dependency manifested in service, as evidenced by his arrests for driving under the influence (DUI) and "drunkenness and disorderly conduct" in service.  Records indicate that since 2008, he has also been diagnosed with "alcohol dependency, history of impulse control disorder; intermittent explosive disorder."  In 2009, he returned to see his physician who again diagnosed alcohol dependency and also adjustment disorder with anxiety and depressed mood.  The Veteran explained that he used alcohol and marijuana prior to service, but he began drinking heavily while he was in service.  He had his first alcohol treatment in service, according to the records.  This substance abuse increased and progressed throughout his life.  The Veteran believes he self-medicates depression and anxiety.  Although the substance abuse may be his attempt to self-medicate, his long term substance abuse has interfered with his ability to cope with stress and problems effectively.  Also he has depressed mood and anxiety as a result of the consequences from this substance abuse. 

IV.  Analysis

Applicable regulations provide that no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002 & Supp. 2013).  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301 (2013).

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3) (2013).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2013).

'Willful misconduct' means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (2013).

In this case, there is no question that the Veteran's alcohol use is not isolated; his treatment records document a lifelong use of alcohol abuse, starting prior to service, and these records show that the Veteran has repeatedly admitted to chronic drug use. 

Taking into account all relevant evidence, the Board finds that service connection is not warranted for an acquired psychiatric disorder to include depression.  The preponderance of the medical evidence of record indicates that the Veteran is currently diagnosed with multiple substance abuse disorders due to drug and alcohol abuse, which would be considered willful misconduct.  The October 2013 VA examination report diagnosed the Veteran with polysubstance dependency to include alcohol and marijuana dependency.  The examiner considered the Veteran's assertion that his alcohol and marijuana dependency were the attempt to self-medicate an underlying psychiatric disorder; however, she felt that the Veteran's anxiety disorder and depression were most likely caused by his long term substance abuse.

As indicated above, the progressive and frequent use of alcohol and other illegal substances to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2013).  Because the Veteran's most recent VA examination report determined that the Veteran's current psychiatric disabilities are substance abuse disorders, and anxiety disorder and depression most likely caused by long term substance abuse, service connection for these disabilities cannot be granted.  As noted above, the Board does not dispute that the Veteran currently has these disabilities, or that he believes he has them as a result of service; however, the matter at hand involves a determination of whether the Veteran's actions constitute 'willful misconduct.'  As noted above, the Board finds the Veteran's long standing polysubstance abuse disorders, including alcohol abuse, to constitute 'willful misconduct.'  As such, the Board finds that the preponderance of the evidence of record is against a grant of service connection for an acquired psychiatric disorder to include depression.

With regard to the in-service identification of a personality disorder, the Board notes that personality disorders are considered to be congenital or developmental abnormalities, not disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by depression, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


